          Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 1 of 7



 1   MAYER BROWN LLP
     ANDREW JOHN PINCUS (Pro Hac Vice)
 2   apincus@mayerbrown.com
     1999 K Street, NW
 3   Washington, DC 20006
     Tel: (202) 263-3220 / Fax: (202) 263-3300
 4
     MAYER BROWN LLP
 5   LEE H. RUBIN (SBN 141331)
     lrubin@mayerbrown.com
 6   DONALD M. FALK (SBN 150256)
     dfalk@mayerbrown.com
 7   SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com
 8   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 9   Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax: (650) 331-2060
10
     Attorneys for Plaintiff Twitter, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
      TWITTER, INC.,                                     Case No. 14-cv-4480-YGR
15
                                                         TWITTER’S SEPARATE STATEMENT
16                            Plaintiff,                 OF UNDISPUTED FACTS IN SUPPORT
                                                         OF ITS CROSS-MOTION FOR
17            v.                                         SUMMARY JUDGMENT

18

19    WILLIAM P. BARR, United States Attorney
      General, et al.,
20

21                            Defendants.
22

23          Pursuant to this Court’s Standing Order in Civil Cases, section 9.C.1., Plaintiff Twitter,
24   Inc. (“Twitter”) submits this Supporting Separate Statement in Support of its Cross-Motion for
25   Summary Judgment.
26

27

28
                         TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                                     - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 2 of 7



     Claim      Moving Party’s Undisputed Material          Opposing Party’s Response
 1
      Nos.        Facts and Supporting Evidence              and Supporting Evidence
 2            Fact 1: On January 27, 2014, the Director
      I-III
              of National Intelligence (“DNI”) issued a
 3            memorandum authorizing electronic
              communications service providers
 4            (“ECSPs”) to disclose aggregate data
 5            about their receipt of orders under the
              Foreign Intelligence Surveillance Act
 6            (“FISA”) and national security letters
              (“NSLs”), but only if they did so in
 7            accordance with predetermined, broad
              reporting bands (e.g., 0–249 or 0–499
 8            orders received).
 9            Rubin Decl. ¶ 3, Ex. 1.
10            Fact 2: On April 1, 2014, Twitter
      I-III
              submitted to the FBI for pre-publication
11            review a draft Transparency Report. The
              Transparency Report contained aggregate
12            data and statistics about the total amount
              of NSLs and FISA orders, respectively,
13
              (collectively, “national security process”)
14            that Twitter had received in 2012 and
              2013, focusing in particular on the period
15            running from July 1 to December 31,
              2013.
16
              Rubin Decl. ¶ 2, Ex. 4 (unclassified
17            version).
18            Fact 3: With its Transparency Report,
      I-III
              Twitter submitted to the FBI a cover letter
19            from counsel, which explained that
              Twitter did “not see itself as ‘similarly
20            situated’ to the five communications
              providers” with whom the Government
21
              had reached the agreement memorialized
22            in the January 27, 2014 DNI
              memorandum.
23
              Rubin Decl. ¶¶ 3–4, Ex. 2.
24            Fact 4: The Government responded to
      I-III
              Twitter’s publication request via letter
25
              from FBI General Counsel, James A.
26            Baker, on September 9, 2014.
              Rubin Decl. ¶ 5, Ex. 3.
27

28                                             1
                 TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                             - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 3 of 7



              Fact 5: The FBI’s September 2014 letter
 1    I-III
              stated that the FBI denied Twitter’s
 2            publication request and stated that
              Twitter’s Transparency Report would
 3            disclose “classified” data because
              “Twitter’s proposed transparency report
 4            seeks to publish data regarding any
              process it may have received under FISA
 5
              in ways … that go beyond what the
 6            government has permitted other
              companies to report” and in a manner
 7            “inconsistent with the January 27th
              framework.”
 8
              Rubin Decl. Ex. 3.
 9
              Fact 6: On November 17, 2014, the
      I-III
10            Department of Justice (“DOJ”) conveyed
              to Twitter an “unclassified” version of
11            Twitter’s 2014 draft Transparency Report,
              from which all aggregate data about
12            Twitter’s receipt of national security
              process and some descriptive information
13
              about the same topic had been redacted as
14            “classified.”
              Rubin Decl. ¶ 6, Ex. 4.
15
              Fact 7: To date, the Government has not
16    I-III
              exercised its discretion to limit—on a
              case-by-case basis—the temporal scope of
17
              its prohibitions on all aggregate reporting
18            regarding a recipient’s receipt of national
              security process that is more granular than
19            the USAFA bands.

20            Rubin Decl. Ex. 5 (Response Nos. 9–11).
              Fact 8: In a letter dated June 14, 2013,
21    I-III
              the FBI responded to a request from
22            Microsoft to disclose aggregate data about
              its receipt of national security process; in
23            that letter, the FBI stated that it did not
              intend to initiate any enforcement
24            proceedings “so long as Microsoft agrees
              to aggregate data for all of the legal
25
              process it received in intervals of six
26            months, beginning with the period ending
              December 31, 2012, from any and all
27

28                                            2
                 TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                             - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 4 of 7



              government entities in the United States
 1
              … into bands of 1000, starting at zero.”
 2            Rubin Decl. Ex. 7.
              Fact 9: In a letter dated June 14, 2013,
 3    I-III
              the FBI responded to a request from
 4            Facebook to disclose aggregate data about
              its receipt of national security process;
 5            that letter was materially identical to the
              one to Microsoft, and likewise stated that
 6            the FBI did not intend to initiate any
              enforcement proceedings “so long as
 7
              Facebook agrees to aggregate data for all
 8            of the legal process it received for
              intervals of six months, beginning with
 9            the period ending December 31, 2012,
              from any and all government entities in
10            the United States … into bands of 1000,
              starting at zero.”
11
              Rubin Decl. Ex. 6.
12
              Fact 10: In a letter dated June 15, 2013,
      I-III
13            the FBI responded to a request from
              Apple to disclose aggregate data about its
14            receipt of national security process; that
              letter was materially identical to the ones
15
              sent to Microsoft and Facebook, and
16            similarly stated that the FBI did not intend
              to initiate any enforcement proceedings
17            “so long as Apple aggregates data for all
              of the legal process it received for
18            intervals of six months, beginning with
              the period ending May 31, 2013, from any
19
              and all government entities in the United
20            States … into bands of 1000, starting at
              zero.”
21
              Rubin Decl. Ex. 8.
22            Fact 11: In a letter dated June 17, 2013,
      I-III
              the FBI responded to a request from
23
              Yahoo to disclose aggregate data about its
24            receipt of national security process; that
              letter was materially identical to the ones
25            sent to Microsoft, Facebook, and Apple,
              and similarly stated that the FBI did not
26            intend to initiate any enforcement
              proceedings “so long as Yahoo aggregates
27

28                                            3
                 TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                             - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 5 of 7



              data for all of the legal process it received
 1
              for intervals of six months, with the first
 2            period covering December 1, 2012,
              through May 31, 2013, from any and all
 3            government entities in the United States
              … into bands of 1000, starting at zero.”
 4
              Rubin Decl. Ex. 10 (at
 5            14CV4480TV001726).

 6            Fact 12: In a draft letter dated June 17,
      I-III
              2013, the FBI responded to a request from
 7            AOL to disclose aggregate data about its
              receipt of national security process; in that
 8            letter, the FBI stated that it did not intend
              to initiate any enforcement proceedings
 9
              “so long as X Company aggregates data
10            for all of the legal process it received for
              intervals of six months, beginning with
11            the period ending December 31, 2012,
              from any and all government entities in
12            the United States … into bands of 1000,
              starting at zero.”
13
              Rubin Decl. Ex. 9.
14
              Fact 13: The FBI’s June 17, 2013 letter to
      I-III
15            AOL was materially identical to the ones
              sent to Microsoft, Facebook, Apple, and
16            Yahoo, except that in the place of any
              company-specific information it used
17
              placeholders like “ADDRESS” and “X
18            Company.”
              Rubin Decl. Ex. 9.
19
              Fact 14: A 2013 audit conducted by the
20    I-III
              Office of the Inspector General found
              evidence of overclassification and
21            “persistent misunderstanding and lack of
22            knowledge of certain classification
              processes by officials within various DOJ
23            components.”

24            Rubin Decl. Ex. 11, at 13.
              Fact 15: Twitter has published 14
25    I-III
              individual NSLs it has received from the
26            Government dating back to 2009.

27

28                                              4
                 TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                             - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 6 of 7



              Rubin Decl. Ex. 13 (Declaration ¶¶ 3–6,
 1
              Exs. A–C).
 2            Fact 16: Each published NSL discloses to
      I-III
              the public a detailed list of the “types of
 3
              information” that the Government sought
 4            to collect regarding the account identified
              in the NSL.
 5
              Rubin Decl. 13 (Exs. A–C, at p. 3).
 6            Fact 17: For many years, multiple federal
      I-III
              agencies—including the Administrative
 7            Office of the United States Courts
 8            (“AOUSC”), the U.S. Department of
              Justice Office of Legal Affairs (“OLA”),
 9            and the Office of the Director of National
              Intelligence—have published annual
10            reports about the Government’s use of
              national security process and continue to
11
              do so.
12            RJN Exs. A–N.
13            Fact 18: Those reports, especially when
      I-III
              viewed collectively, disclose information
14            such as (i) the total number of accounts or
              identifiers targeted via specific types of
15            national security process (e.g., NSLs
16            versus FISA orders, as well as under
              specific titles of the FISA); and (ii) the
17            total number of different types of national
              security process the Government issued
18            per year, including the total national
              security process issued under specific
19
              titles of the FISA.
20            RJN Exs. A–N.
21            Fact 19: Those reports, both individually
      I-III
              and collectively, disclose macro trends in
22            the Government’s use of national security
              process, including how the Government’s
23            focus has changed over time.
24            RJN Exs. A–N.
25

26

27

28                                            5
                 TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                             - Case No. 14-cv-4480-YGR
            Case 4:14-cv-04480-YGR Document 313 Filed 10/25/19 Page 7 of 7



                      Fact 20: For example, the ODNI’s 20181
 1            I-III
                      report shows that the total number of
 2                    orders issued under FISA Title IV
                      (authorizing pen registers and trap and
 3                    trace devices) has fallen from 319 targets
                      in 2013 to only 29 targets in 2018. Over
 4                    the same time period, the number of
                      persons targeted under FISA Section 702
 5
                      (which broadly authorizes surveillance of
 6                    non-U.S. targets by “‘tasking’ selectors
                      (e.g., telephone numbers and email
 7                    addresses)” has risen from 89,138 in 2013
                      to 164,770 in 2018.
 8
                      RJN Ex. I, at 4.
 9

10
     I attest that the evidence cited herein fairly and accurately supports the facts as asserted.
11

12       Dated: October 25, 2019                       MAYER BROWN LLP

13
                                                       /s/ Lee H. Rubin
14                                                     LEE H. RUBIN (SBN 141331)
                                                       lrubin@mayerbrown.com
15                                                     SAMANTHA C. BOOTH (SBN 298852)
                                                       sbooth@mayerbrown.com
16                                                     Two Palo Alto Square, Suite 300
                                                       3000 El Camino Real
17                                                     Palo Alto, CA 94306-2112
                                                       Telephone:     (650) 331-2000
18                                                     Facsimile:     (650) 331-2060

19                                                     Attorneys for Plaintiff Twitter, Inc.

20

21

22

23

24

25

26   1
       In referring to this and the other ODNI, AOUSC, and OLA reports referenced herein, Twitter
     references the year covered by the report, not the year of publication (which is generally the
27
     following year).
28                                                    6
                         TWITTER’S SEPARATE STATEMENT OF UNDISPUTED FACTS ISO ITS CROSS-MSJ
                                                                     - Case No. 14-cv-4480-YGR
